UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1428


TIJON COX,

                Plaintiff - Appellant,

          v.

SOCIAL SECURITY ADMINISTRATION,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, District Judge.
(1:11-cv-03034-BEL)


Submitted:   June 21, 2012                 Decided:   June 25, 2012


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


TiJon Cox, Appellant Pro Se.      Alex Gordon, Assistant    United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            TiJon    Cox     appeals       the   district       court’s     order

dismissing     his    complaint        against     the        Social     Security

Administration under the Federal Tort Claims Act, 28 U.S.C.A.

§§ 2671-2680 (West 2006 & Supp. 2012), and a subsequent margin

order denying reconsideration.          We have reviewed the record and

find   no   reversible     error.      Accordingly,      we    affirm    for   the

reasons stated by the district court.            Cox v. Soc. Sec. Admin.,

No. 1:11-cv-03034-BEL (D. Md. Mar. 22 & Mar. 30, 2012).                         We

further deny as moot Cox’s motions to expedite.                       We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in   the   materials    before      the    court   and

argument would not aid the decisional process.



                                                                         AFFIRMED




                                       2